Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the claim filed on 10/22/2020. This action is made non-final.
3.       Claims 1-20 are pending in the case.  Claims 1, 12 and 16 are independent claims. 

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 10, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “the cache”. There is a lack of antecedent basis for “the cache” because “a cache” is not recited in claim 10 or its parent claim 1, even though claim 10 recites “memory”. 
	Therefore, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Applicant can recite “a cache of the memory” to overcome the rejection.
	Regarding claims 7 and 15, claims 7, 15 contain a trademark/trade name “Javascript” of Oracle Corporation in the United States.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of software application program or product and, accordingly, the identification/description is indefinite.
	Therefore, claims 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, 6-7, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahan (US 2012/0011568).
	Regarding claim 1, Tahan teaches A method for displaying medical images ([0003] & [0049], display medical image such as digital microscope in Fig. 1), the method comprising: 
using at least one computer hardware processor of a first device to perform (Fig. 12 & [0005] & [0027] & Fig. 1, processor of first client device 110): 
obtaining, via at least one communication network (Fig. 1, network 130), first medical image data for a subject (Fig. 5 & steps 510-525 & [0074]-[0075] & [0077]-[0079], user receives a requested image of a patient/subject in [0003] from server 120, a base-resolution of the requested image is displayed in 150 of the first client device 110 in Fig. 1); 
obtaining a first plurality of parameters associated with a first view of the first medical image data ([0080], user can identify area of interest, change virtual lens size before first client 110 generates user specified high resolution image portion; Fig. 9A & [0105], user can set selection parameters including area of interest, resolution specification, virtual lens specification such as size & shape and other display parameters);
displaying the first view of the first medical image data on a display of the first device using the first plurality of parameters (Fig. 5 & steps 540-555, generate desired portion of high-resolution image and display portion of high resolution image overlaid on base resolution according to user specified selection parameters in [0105]); 
generating a first uniform resource locator (URL), the first URL indicating the first plurality of parameters (Fig. 9A & step 920 & [0106], URL link that includes the first plurality of parameters in the query string); and 
transmitting the generated first URL to at least one second device for displaying second medical image data on the at least one second device using the first plurality of parameters (Fig. 9B & [0106], transmit the selection parameters from the first user's client device 110 to the second user's client device 110 by sending the selection parameters included in a URL link of an email to the second user so that the second user can display the images just like the first user has done by clicking the link).

Regarding claim 2, Tahan teaches The method of claim 1. Tahan also teaches the limitation wherein the first URL, when accessed by the at least one second device ([0106] & Fig. 9B, when the link that includes the first selection parameters is clicked by the second user from the second client device), causes the at least one second device to: 
display a second view of the second medical image data on a display of the at least one second device at least in part by using the first plurality of parameters indicated by the first URL ([0106]-[0107]& Fig. 9B, display image per selection parameters included in the URL link on second user’s client device).

Regarding claim 3, Tahan teaches The method of claim 2. Tahan also teaches the limitation wherein the second view is substantially the same as the first view (Fig. 9B  & [0107]-[0108] & [0110], display image per selection parameters included in the URL link in [0106], possibly adjusted for the capabilities of the second user's client device 110 or the 

Regarding claim 6, Tahan teaches The method of claim 1. Tahan also teaches the limitation wherein displaying the first view of the first medical image data on the display of the first device comprises rendering an image using an Internet browser application ([0046] & Fig. 1, render image display via web browser on data communication of Internet; [0029], Internet).

Regarding claim 7, Tahan teaches The method of claim 1. Tahan also teaches the limitation wherein displaying the first view of the first medical image data on the display of the first device comprises executing JAVASCRIPT program that, when executed, causes the first device to render an image from the first medical image data on the display of the first device ([0127], render first medical image data in [0003] on the first client device display via JavaScript code execution).

Regarding claim 10, Tahan teaches The method of claim 1. Tahan also teaches the limitation wherein obtaining the first medical image data comprises obtaining the first medical image data from at least one computer separate from the first device (Fig. 5 & [0077], the image is received by the first client device 110 from the server/computer 120 in Fig. 1), and the method further comprises: 
storing the first medical image data from the at least one computer in memory of the first device ([0083], preload top-resolution images from the server computer on the client device 110, i.e., in memory of the first device); 
after the storing, accessing the first medical image data from the cache of the first device ([0145], If the image is in data store 1250, i.e., cache/memory of the first client device 110 in Fig. 12, the image management module 1220 retrieves the image from the data store 1250 rather than requesting the image from the server 120; [0083], preloading the top-resolution images on the client device 110 in anticipation of the user requesting to view these images); and
displaying the first view of the first medical image data on the display of the first device using the first medical image data stored in the cache of the first device ([0145]-[0146], If the image is in data store 1250, i.e., of the first client device 110 in Fig. 12, the image management module 1220 retrieves the image from the data store 1250 rather than requesting the image from the server 120 in [0146], display images in [0146]) and the first plurality of parameters indicated by the first URL ([0144], first client device 110 in Fig. 12 can receive a message with first URL link sent by another client device 110; [0106], like the second user described in [0106], when the link with the first plurality of parameters indicated by the first URL is clicked by the first user, i.e., the user of the first client device 110 in Fig. 12, the first view of the first medical image data will be displayed on the first device using the first medical image data in [0003] stored in the cache of the first device in [0145]-[0146] and the first plurality of parameters indicated by the first URL in [0106]. In short, the first plurality of parameters can be set via user input in [0105] or clicking URL link from another user in [0106]).

Regarding claim 12, Tahan teaches A system for displaying medical images ([0003] & [0049], display medical image such as digital microscope in Fig. 1; Fig. 12, client device 110 is the recited “system”), the system comprising: 
a display (Fig. 12, display 1260); 
at least one processor (Fig. 12 & [0005] & [0027] & Fig. 1, processor of client device 110); and 
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor ([0007], medium, programmed modules, processor) to perform a method comprising: 
obtaining, via at least one communication network(Fig. 1, network 130), first medical image data for a subject(Fig. 5 & steps 510-525 & [0074]-[0075] & [0077]-[0079], user receives a requested image of a patient/subject in [0003] from server 120, a base-resolution of the requested image is displayed in 150 of the first client device 110 in Fig. 1);
obtaining a first plurality of parameters associated with a first view of the first medical image data([0080], user can identify area of interest, change virtual lens size before first client 110 generates user specified high resolution image portion; Fig. 9A & [0105], user can set selection parameters including area of interest, resolution specification, virtual lens specification such as size & shape and other display parameters); 
displaying the first view of the first medical image data on the display using the first plurality of parameters(Fig. 5 & steps 540-555, generate desired portion of high-resolution image and display portion of high resolution image overlaid on base resolution according to user specified selection parameters in [0105]); 
generating a first uniform resource locator (URL), the first URL indicating the first plurality of parameters(Fig. 9A & step 920 & [0106], URL link that includes the first plurality of parameters in the query string); and 
transmitting the generated first URL to at least one device(Fig. 9B & [0106], the second user’s client device), different from the system(Fig. 9B & [0106], the second user’s client device is different from the first user’s client device 110, i.e., the system), for displaying second medical image data on the at least one device using the first plurality of parameters(Fig. 9B & [0106], transmit the selection parameters from the first user's client device 110, i.e., the system, to the second user's client device 110 by sending the selection parameters included in a URL link of an email to the second user so that the second user can display the images just like the first user has done).

Regarding claim 13, Tahan teaches The system of claim 12. Tahan also teaches the limitation wherein the first URL, when accessed by the at least one device([0106] & Fig. 9B, when the link that includes the first selection parameters is clicked by the second user from the second client device), causes the at least one device to: 
display a second view of the second medical image data on a display of the at least one device at least in part by using the first plurality of parameters indicated by the first URL([0106]-[0107]& Fig. 9B, display image per selection parameters included in the URL link on second user’s client device).

Regarding claim 14, Tahan teaches The system of claim 12. Tahan also teaches the limitation wherein the second view is substantially the same as the first view(Fig. 9B  & [0107]-[0108] & [0110], display image per selection parameters included in the URL link in [0106], possibly adjusted for the capabilities of the second user's client device 110 or the network 130 connecting the second user's client device 110 and the server 120, therefore, the second view is substantially the same as the first view).

Regarding claim 15, Tahan teaches The system of claim 12. Tahan also teaches the limitation wherein displaying the first view of the first medical image data on the display comprises executing JAVASCRIPT program that, when executed, causes the at least one processor to render an image from the first medical image data on the display([0127], render first medical image data in [0003] on the first client device, i.e., system display, via JavaScript code execution).

Regarding claim 16, claim 16 is directed to a product storing instructions for performing 

Regarding claim 17, claim 17 is directed to a product storing instructions for performing the method of claim 2. Claim 17 is thus rejected with the same rationale as claim 2.

Regarding claim 18, claim 18 is directed to a product storing instructions for performing the method of claim 3. Claim 18 is thus rejected with the same rationale as claim 3.

					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


20.	Claims 4-5, 19 are rejected under 35 U.S.C. 103  as being unpatentable over Tahan as applied to claims 1, 16 above, and further in view of Zeiger et al. (US 8,314,790; hereinafter Zeiger). 
		Regarding claim 4, Tahan teaches The method of claim 1. Tahan also teaches the limitation further comprising: receiving, through a graphical user interface (GUI) of the first device, user input indicative of a modification to the first view (Fig. 9A & [0105], user can set second selection parameters including area of interest, resolution specification, virtual lens specification such as size & shape and other display parameters); and 
… in response to receiving the user input to generate a second URL, the second URL indicating a second plurality of parameters different from the first plurality of parameters (Fig. 9A & step 920 & [0106], URL link that includes the second plurality of parameters in the query string that are different from the first plurality of parameters sent to the second user; since user can move the area of interest to any part of an image in order to change the portion of the high-resolution image displayed in the virtual lens 160 in [0026] & [0048] and sent URL links to other users whenever the use desires).
		Tahan seems to be silent on updating at least one of the first plurality of parameters indicated by the first URL.
		However, Zeiger teaches the limitation further comprising: receiving, through a graphical user interface (GUI) of the first device, user input indicative of a modification to the first view (Fig. 4A to Fig. 4B & [col 11, line 49], when parameters of the 3D view in Fig. 4A change, e.g., portions are selected/deselected, portions change opacity, the position of the view changes, URL 412a is changed to URL 412b); and updating at least one of the first plurality of parameters indicated by the first URL in response to receiving the user input to generate a second URL, the second URL indicating a second plurality of parameters different from the first plurality of parameters (Fig. 4A to Fig. 4B & [col 11, line 49], when parameters of the 3D view in Fig. 4A change, e.g., portions are selected/deselected, portions change opacity, the position of the view changes, URL 412a changes from first URL 412a in Fig. 4A to second URL 412b in Fig. 4B, URL 412b is different from URL 412a due to the display parameters change upon user input).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of URL update corresponding to user input and image view change feature taught by Zeiger in the user interface of Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that users can share image view state to see same image view with ease (Zeiger: [col 12, line 2-12], image state representation within URL and share).

		Regarding claim 5, Tahan/Zeiger teaches The method of claim 4. For reasons and motivations cited and discussed in claim 4, Tahan/Zeiger also teaches limitations further comprising transmitting the second URL to the at least one second device for displaying second medical image data on the at least one second device according to the second plurality of parameters indicated by the second URL (Tahan: Fig. 9A & step 920 & [0106], URL link that includes the second plurality of parameters in the query string that are different from the first plurality of parameters sent to the second user; Zeiger: [col 12, line 2-12], image state representation, i.e., display parameters selection, within URL and share same image view via email URL as example).

Regarding claim 19, claim 19 is directed to a product storing instructions for performing the method of claim 4. Claim 19 is thus rejected with the same rationale as claim 4.


25.	Claims 8-9, 20 are rejected under 35 U.S.C. 103  as being unpatentable over Tahan as applied to claims 1, 16 above, and further in view of Accomazzi et al. (US 2020/0335199; hereinafter Accomazzi. Note: all citations from ‘199 are disclosed in provisional application No. 62/905,654 filed on 09/25/2019).
		Regarding claim 8, Tahan teaches The method of claim 1. Although Tahan teaches the display and edit of medical image view (Fig. 1 & [0003]), Tahan seems to be silent on the 
		However, Accomazzi teaches the limitation wherein the first medical image data comprises magnetic resonance imaging (MRI) data ([0007] & [0237], MRI images viewed on client-side device 106).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of MRI images disclosed in Accomazzi in the system of Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).

		Regarding claim 9, Tahan teaches The method of claim 1. Although Tahan teaches the display and edit of medical image view (Fig. 1 & [0003]), Tahan seems to be silent on the limitation wherein the first medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data.
		However, Accomazzi teaches the limitation wherein the first medical image data comprises ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data([0007] & [0142] & Fig. 1,  user computing devices can retrieve ultrasound data, x-ray data, computed tomography (CT) data, or positron emission tomography (PET) data, MRI; Figs. 3A-3B, Fig. 4A).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the display of various types of images disclosed in Accomazzi in the system of Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that physicians and patients can track progression of individual health state using images from different modalities and see the same image view among users via shared URL links (Tahan: [0003], medical images; [0106] & Figs. 9A-9B, see the same image view via URL transfer; Accomazzi: [0007] & Figs. 5A-5B & [0110]-[0111]).

Regarding claim 20, claim 20 is directed to a product storing instructions for performing the method of claim 8. Claim 20 is thus rejected with the same rationale as claim 8.

30.	Claims 11 is rejected under 35 U.S.C. 103  as being unpatentable over Tahan as applied to claim 1 above, and further in view of Saha (US 2010/0153848; hereinafter Saha).
		Regarding claim 11, Tahan teaches The method of claim 1. Tahan also teaches the limitation further comprising: generating a user-selectable graphical user interface (GUI) element in a GUI shown on the display of the first device ([0063], soft key is GUI shown on the touch screen [0064] of the first client device 110). 
		Tahan seems to be silent on after receiving a user selection of the user-selectable GUI element through the GUI, prompting the user through the GUI to provide input specifying a recipient; and after receiving the input specifying the recipient, transmitting the generated first URL to the recipient.
		However, Saha teaches the limitation further comprising: generating a user-selectable graphical user interface (GUI) element in a GUI shown on the display of the first device (Fig. 6A & [0084],  share tools at the right bottom below label 106); after receiving a user selection of the user-selectable GUI element through the GUI ([0084] & Fig. 6B, user selects share tool 112), prompting the user through the GUI to provide input specifying a recipient ([0084] & Fig. 6B, window 102 pop-up, prompt user to enter recipient email address); and after receiving the input specifying the recipient, transmitting the generated first URL to the recipient ([0084] & Fig. 6B, similar to Fig. 6C and window 112 that shows sample e-mail recipient address “producer@xxx.com” in [0106], recipient’s email address can be entered in Fig. 6B, click the send button will transmit URL: zzzzzz.yy/aa/bb to the recipient; [0043], Fig. 6B shows sharing a scene, user can also forward a scene to another person via email in [0105]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the share tool in Saha in the user interface of Tahan to achieve the claim limitation.  One would be motivated to make such a combination so that users can easily see the same image via shared URL links (Tahan: [0003], medical images; 






Conclusion

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Blohme (US 2016/0321832), Fig. 3 & [0067]-[0069], URL with display parameters or token/reference like (12345) to the display parameters for image sharing.
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAIME  DUCKWORTH/
Examiner, Art Unit 2179

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179